Case 9:21-cv-80889-RKA Document 32 Entered on FLSD Docket 09/03/2021 Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

                                        Case No.: 9:21-cv-80889-RKA

   ELI REISMAN, individually and on
   behalf of all others similarly situated,
                           Plaintiff,

           v.

   PELICAN INVESTMENT HOLDINGS
   GROUP, LLC, a Delaware Limited
   Liability Corporation,
   d/b/a AAP,
                           Defendant.


     DEFENDANT, PELICAN INVESTMENT HOLDINGS GROUP, LLC D/B/A AAP’S,
           REPLY IN SUPPORT OF MOTION TO DISMISS PLAINTIFF,
         ELI REISMAN’S, FIRST AMENDED CLASS ACTION COMPLAINT
           AND MOTION TO STRIKE CLASS ACTION ALLEGATIONS

         Defendant, Pelican Investment Holdings Group, LLC d/b/a AAP (“Defendant”), by and

  through undersigned counsel, hereby submits this Reply in Support of Motion to Dismiss

  (“Reply”) Plaintiff, Eli Reisman’s (“Plaintiff”), First Amended Class Action Complaint

  (“Amended Complaint”) pursuant to Federal Rule of Civil Procedure 12(b)(6) and Motion to Strike

  the class action allegations contained therein (“Motion to Strike”) under Federal Rules of Civil

  Procedure 12(f) and 23. In support thereof Defendant states as follows:

    I.   INTRODUCTION.

         Plaintiff’s Response in Opposition to the Motion to Dismiss and Motion to Strike

  (“Opposition” or “Opp.”), fails to cure the substantive defects of the Amended Complaint and

  serves only to muddy the waters and attempt to conceal the pleading deficiencies contained therein.

  See Opp. generally [D.E. 29].




                                                    1
Case 9:21-cv-80889-RKA Document 32 Entered on FLSD Docket 09/03/2021 Page 2 of 8




         The Opposition makes creative arguments regarding minimum pleading standards, class

  certifications and other procedural matters. However, Plaintiff’s entire argument, like any other

  pleading, is contingent upon factual assertions that are necessary to establish a prima facie case.

         Defendant’s complete and thorough argument is contained within the Motion to Dismiss

  and Motion to Strike (“Motion”) and as a matter of judicial efficiency, the assertions contained

  within the Motion will not be completely restated herein and Defendant will only provide a brief

  summary of relevant issues supporting the Motion and address a few points of contention

  contained in the Opposition.

   II.   REPLY MEMORANDUM.

              A. MOTION TO DISMISS PURSUANT TO FEDERAL RULE OF
                 CIVIL PROCEDURE 12(B)(6).

         Despite Plaintiff’s claim that, “Plaintiff has provided a statement of the claim which plead

  the particular facts which demonstrate his entitlement to relief and provide Defendant with notice

  of the subject claims [sic],” see Opp. page 5 [D.E. 29], the sufficient factual assertions are simply

  not there. “Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a ‘short and

  plain statement of the claim showing that the pleader is entitled to relief.’” Ashcroft v. Iqbal, 556

  U.S. 662, 677-678 (2009). “[T]he pleading standard Rule 8 announces does not require ‘detailed

  factual allegations,’ but it demands more than an unadorned, the-defendant-unlawfully-harmed-

  me accusation.” Id. at 678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

  “Threadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

  do not suffice” in meeting the standard required by Rule 8. Id.

         “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

  accepted as true, to state a claim of relief that is plausible on its face.” Id. at 678. “While a

  complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual allegations,



                                                   2
Case 9:21-cv-80889-RKA Document 32 Entered on FLSD Docket 09/03/2021 Page 3 of 8




  a plaintiff’s obligation to provide the ‘grounds of his entitlement to relief’ requires more than labels

  and conclusions, and a formulaic recitation of the elements of a cause of action will not do[.]”

  Twombly, 550 U.S. 544, 555 (2007) (internal citations omitted).

          Similar to the Amended Complaint, the Opposition is based solely upon conclusory and

  speculative allegations regarding Defendant and its purported involvement with the alleged callers.

  By Plaintiff’s own admission, “… Plaintiff has alleged that either AAP directly placed the calls or

  that the calls were placed on its behalf by its agents.” See Opp. page 10 [D.E. 29] (citing Amended

  Complaint ¶ 10 [D.E. 12]). Plaintiff alleges, “either defendant placed the subject calls or its vendor

  placed the calls on its behalf.” See Opp. page 10 [D.E. 29]. It is unclear if Plaintiff is alleging

  direct or vicarious liability against Defendant. Additionally, Plaintiff fails to provide any factual

  basis for the aforementioned allegations that the alleged telephone calls were made by Defendant

  or came at the direction of Defendant. See Opp. generally [D.E. 29]. Furthermore, Plaintiff

  continues to make the illogical leap that all of the alleged calls must have been made on behalf of

  Defendant simply because he alleges that the last call was made on its behalf. See Opp. pages 3 –

  5 [D.E. 29].

          As can be seen from the above, the Amended Complaint and the Opposition are both

  completely devoid of any sufficient factual allegations to support imputing liability against

  Defendant. See Opp. generally [D.E. 29]; see also Amended Complaint generally [D.E. 12].

  “Factual allegations must be enough to raise a right to relief above the speculative level…” Id. at

  555 (internal citation omitted). Courts may not assume that “the [plaintiff] can prove facts that [he

  or she] has not alleged or that the defendants have violated the…law[] in ways that have not been

  alleged.” Associated Gen. Contractors of Cal., Inc. v. Cal. State Council of Carpenters, 459 U.S.

  519, 526 (1983). “Where a complaint pleads facts that are ‘merely consistent with’ a defendant’s




                                                     3
Case 9:21-cv-80889-RKA Document 32 Entered on FLSD Docket 09/03/2021 Page 4 of 8




  liability, [the complaint] ‘stops short of the line between possibility and plausibility of entitlement

  to relief.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557). Accordingly, the Amended

  Complaint and the Opposition fail to set forth the ultimate facts with sufficient clarity to allow

  Defendant to fully understand the specific actions against it, to provide an intelligent answer and

  to formulate a proper defense. Therefore, the Amended Complaint must be dismissed pursuant to

  Federal Rule of Civil Procedure 12(b)(6).

              B. PLAINTIFF’S CONTENTIONS REGARDING DEFENDANT’S
                 INITIAL DISCLOSURES ARE OUTSIDE OF THE SCOPE OF
                 THE AMENDED COMPLAINT AND THE MOTION.

         Plaintiff requests that the Court compel Defendant to provide additional Discovery

  information and attaches Defendant’s Initial Disclosures to the Opposition. See Opp. page 5 and

  its attached Exhibit “A” [D.E. 29]. “On a motion to dismiss for failure to state a claim, the ‘court

  is generally limited to reviewing what is within the four corners of the complaint.’” Neurosurgical

  Consultants of S. Fla., LLC v. Cigna Health & Life Ins. Co., No. 20-81908-CIV, 2021 WL

  1238386, at *1 (S.D. Fla. Mar. 3, 2021) (quoting Hayes v. U.S. Bank Nat’l Ass’n, 648 F. App’x

  883, 887 (11th Cir. 2016); Bickley v. Caremark RX, Inc., 461 F.3d 1325, 1329 n.7 (11th Cir. 2006)).

  An exception to this rule applies if an attached document is “referred to in the complaint, central

  to the plaintiff’s claim, and of undisputed authenticity.” Id. (quoting Hi-Tech Pharm., Inc. v. HBS

  Int’l Corp., 910 F.3d 1186, 1189 (11th Cir. 2018)).

         Any alleged concerns with Defendant’s Initial Disclosures is clearly a discovery matter.

  Defendant’s Initial Disclosures is not specifically referenced in the Amended Complaint (or the

  Motion), see Amended Complaint generally [D.E. 12], and clearly falls outside the scope of the

  four corners of the Amended Complaint. Therefore, the Court must decline to consider it as a

  matter of law.




                                                    4
Case 9:21-cv-80889-RKA Document 32 Entered on FLSD Docket 09/03/2021 Page 5 of 8




              C. MOTION TO STRIKE CLASS ALLEGATIONS PURSUANT TO
                 FEDERAL RULES OF CIVIL PROCEDURE 12(F) AND 23.

         Plaintiff claims that, “Defendant’s request that the Court strike class allegations under

  Rules 12(f) and 23 is a premature attempt to oppose class certification that is procedurally

  unsound.” See Opp. page 5 [D.E. 29]. This Court may strike Plaintiff’s request to certify the

  proposed class solely on the basis of what is alleged in the Amended Complaint, and before

  Plaintiff is permitted to complete discovery, on questions relevant to class certification. This may

  be done if the Court determines that it will be impossible to certify the proposed classes regardless

  of the facts that Plaintiff may be able to prove. Romano v. Motorola, Inc., No. 07-CIV-60517,

  2007 WL 4199781, at *2 (S.D. Fla. Nov. 26, 2007). Moreover, “[t]he class action is an ‘exception

  to the usual rule that litigation is conducted by and on behalf of the individual named parties only.’”

  Comcast Corp. v. Behrend, 569 U.S. 27, 33 (2013) (quoting Califano v. Yamasaki, 442 U.S. 682,

  700-701 (1979)).

         Plaintiff’s proposed class definitions should be stricken because they are facially

  overbroad, and the proposed class is uncertifiable. Specifically, Plaintiff fails to exclude persons

  that: (1) consented to be called (i.e., provided “prior express invitation or permission”), (2) have

  an “established business relationship” with Defendant, or (3) did not use their phone for

  “residential” purposes. See 47 U.S.C. § 227(c)(5); 47 C.F.R. §§ 64.1200(c)(2), 64.1200(f)(5) &

  64.1200(f)(14) (no DNC violation for calls made with the “prior express invitation or permission”

  of recipient or where recipient has an “established business relationship” with the caller); see also

  Licari Family Chiropractic Inc. v. eClinical Works, LLC, 2019 WL 7423551, at *3–5 (M.D. Fla.

  Sept. 16, 2019) (denying class certification in a Telephone Consumer Protection Act (“TCPA”)

  case where the proposed class did not exclude individuals who solicited the fax in question and

  therefore had no claim).



                                                    5
Case 9:21-cv-80889-RKA Document 32 Entered on FLSD Docket 09/03/2021 Page 6 of 8




         Additionally, Plaintiff expressly consented and opted-in to being contacted at the number

  ending in 8097 under the false identification of Melvin Kahn, in order to bring this lawsuit. This

  legal issue surrounding express consent under false pretenses is unique to Plaintiff and will

  undoubtedly become the primary focus of the litigation because it is a complete defense to

  Plaintiff’s TCPA claims. As such, Plaintiff is atypical of the proposed class members because his

  TCPA claims are based upon the validity of his expressly provided consent under the above

  described false pretenses. Accordingly, class certification must be denied because Plaintiff is

  atypical of the proposed class members, inadequate to fairly represent the proposed class and

  because his unique legal issue will undoubtedly predominate over the lawsuit.

         Finally, Plaintiff’s proposed class definitions should be stricken because they are an

  improper fail-safe. A court may not certify a “fail-safe class,” which is a class that is “defined in

  terms of the legal injury.” In re Nexium Antitrust Litig., 777 F.3d 9, 22 (1st Cir. 2015); see also

  Randleman v. Fidelity Nat’l Title Ins. Co., 646 F.3d 347, 352 (6th Cir. 2011) (explaining “improper

  fail-safe class” exists where “[e]ither class members win or, by virtue of losing, they are not in the

  class, and, therefore, not bound by the judgment.”). Furthermore, in a TCPA case, permitting a

  fail-safe class to proceed to discovery can result in a defendant being required to respond to

  discovery regarding every call it made during the class period on the grounds that each call could

  potentially be a TCPA violation, even though a class that broad could never be certified. Medina

  v. Enhanced Recovery Co., Ltd. Liab. Co., No. 15-14342-CIV, 2017 U.S. Dist. LEXIS 186651

  (S.D. Fla. Nov. 9, 2017) (requiring a defendant who neglected to challenge a fail-safe class

  definition at the pleading stage to produce every record of consent for every dialer call it made

  during the class period and every complaint made by any consumer). Plaintiff’s proposed class

  definitions are simply a recitation of the elements of a TCPA claim regarding calls made to cellular




                                                    6
Case 9:21-cv-80889-RKA Document 32 Entered on FLSD Docket 09/03/2021 Page 7 of 8




  telephones. See Amended Complaint ¶ 32 [D.E. 12]. Accordingly, Plaintiff’s proposed class

  definitions must be denied because they merely recite the elements of a cause of action under the

  guise of a class definition.

          All three (3) deficiencies described above are sufficient grounds to strike Plaintiff’s

  proposed class definitions and render them uncertifiable. Moreover, no set of facts will reasonably

  be able to remedy any of these deficiencies. Based on the Motion and this Reply, this Court should

  strike Plaintiff’s insufficient class definitions and other class related allegations from the Amended

  Complaint pursuant to Federal Rules of Civil Procedure 12(f) and 23.

  III.    CONCLUSION.

          Plaintiff’s counsel is trying his best to salvage a claim that should have never been made

  and to improperly certify a class. The Amended Complaint and the Opposition are facially

  insufficient due to a lack of factual support for the allegations set forth therein and Plaintiff’s

  proposed class definitions are uncertifiable and cannot be cured.

          WHEREFORE, Defendant, Pelican Investment Holdings Group, LLC d/b/a AAP,

  respectfully requests that the Court grant its Motion to Dismiss Plaintiff, Eli Reisman’s First

  Amended Class Action Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6) and its

  Motion to Strike the class action allegations contained therein under Federal Rules of Civil

  Procedure 12(f) and 23, and for such further relief as this Court finds proper and just.




                                                    7
Case 9:21-cv-80889-RKA Document 32 Entered on FLSD Docket 09/03/2021 Page 8 of 8




  Dated: September 3, 2021.



                                             Respectfully submitted,

                                             By: /s/ Jason S. Weiss
                                                Jason S. Weiss
                                                WEISS LAW GROUP, P.A.
                                                5531 N. University Drive, Suite 103
                                                Coral Springs, FL 33067
                                                Phone: 954.573.2800
                                                Fax: 954.573.2798
                                                jason@jswlawyer.com
                                                Counsel for Pelican Investment Holdings Group,
                                                LLC d/b/a AAP




                                   CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that on this 3rd day of September, 2021, a true and correct copy of

  the foregoing was filed through the Court’s electronic filing system and will be sent electronically

  to the parties via the Court’s electronic filing system.



                                             By: /s/ Jason S. Weiss
                                                 Jason S. Weiss




                                                    8
